Citation Nr: 0842837	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  06-01 078	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for left knee 
disability. 

3.  Entitlement to service connection for post-operative 
residuals of a left elbow injury. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to April 
1992 and from March to November 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO reopened previously denied 
claims for service connection for hypertension and left knee 
disability, and denied the underlying service connection 
claims.  By that same rating action, the RO also denied 
service connection for post-operative residuals of a left 
elbow injury.  The veteran timely appealed the RO's January 
2005 rating action to the Board.

Upon review of this case, by an August 1997 rating action, 
the RO determined that the claims for service connection for 
hypertension and left knee disability were not well grounded, 
essentially finding that there was no competent medical 
evidence demonstrating that the veteran currently had 
hypertension or establishing a nexus between any currently 
diagnosed left knee disability and the appellant's initial 
period of military service.  Notice of the adverse rating 
action was mailed to the veteran on September 12, 1997.  The 
veteran did not submit a notice of disagreement within one 
year of the aforementioned mailing date.  Thus, the August 
1997 rating decision became final.  See 38 U.S.C.A. § 7104 
(West 2002).  

The Board does not have jurisdiction to consider the above-
referenced service connection claims unless new and material 
evidence has been presented.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  
VA promulgated amended regulations implementing the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2008).  Part of the amended regulations 
included a new provision, 38 C.F.R. § 3.156(a), which 
redefined the definition of "new and material evidence."  To 
this end, 38 C.F.R. § 3.156(c) (2008) provides that "at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim." Id.  Such "relevant official service 
department records" include, but are not limited to service 
records that are related to a claimed in- service event, 
injury, or disease and declassified records that could not 
have been obtained because the records were classified when 
VA decided the claim.  Id.  

The above-referenced provision is applicable to the 
appellant's petition to reopen his previously denied claims 
for service connection for hypertension and left knee 
disability.  After the RO's final August 1997 rating action, 
VA received service treatment records from the veteran's 
second period of active military service (i.e., March to 
November 2003).  Thus, in light of the above-referenced 
amended regulation, 38 C.F.R. § 3.156(c), and VA's receipt of 
service treatment records from the appellant's second period 
of military service after the RO's "final" August 1997 
rating action, the Board will readjudicate the claims for 
service connection for hypertension and left knee disability 
as if the previous denial had not been made.  Id. 

In an August 2008 written argument to the Board, the 
veteran's representative raised the issue of entitlement to 
an increased rating for service-connected low back 
disability, currently evaluated as 20 percent disabling.  As 
this issue has not been developed for appellate review, it is 
referred to the RO for appropriate action.  (See, Informal 
Hearing Presentation, prepared and submitted by the veteran's 
representative in August 2008). 

The claims for service connection for hypertension, left knee 
disability and post-operative residuals of left elbow are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


REMAND

At the outset, the Board notes that the veteran is 
incarcerated at Federal Prison Camp (FPC), 110 Raby Avenue, 
Pensacola, Florida.  (See, VA Form 21-4193, Notice to 
Department of Veterans Affairs of Veteran or beneficiary 
Incarcerated in Penal Institution, dated in October 2006).

The duty to assist incarcerated veterans requires VA to 
tailor its assistance to meet the peculiar circumstances of 
confinement, as such individuals are entitled to the same 
care and consideration given to their fellow veterans.  See 
38 U.S.C.A. § 5107(a) (West 2002); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991); 
Bolton v. Brown, 8 Vet. App. 185, 191 (1995).

The veteran has maintained that his hypertension had its 
onset during his initial period of military service in the 
United States Navy.  In support of his assertion, service 
medical records reflect that in August 1990, he had several 
elevated blood pressure readings.  In November 1990 and 
September 2000, a diagnosis of borderline hypertension was 
entered and the veteran was found to have had elevated blood 
pressure and stress due to multiple deaths, respectively.  He 
was prescribed medication.  In September 2003, the veteran's 
blood pressure was recorded as 142/102.  As noted in the 
decision above, the veteran has been diagnosed as having 
hypertension.  Thus, the veteran should be afforded a VA 
examination to obtain a medical opinion as to whether or not 
his current hypertension had any relation to the elevated 
blood pressure readings and findings of borderline 
hypertension during service, or was manifested to a 
compensable degree within a year of service discharge in 
November 2003. 

Regarding his left knee, the veteran has argued that he 
injured it playing basketball during his initial period of 
military service, or, in the alternative, that it is 
secondary to his service-connected right knee disability.  
(See, letters from the veteran to the RO, dated in February 
2005, wherein he maintained that his left knee disability was 
caused by his service-connected right knee).   

Post-service VA and private treatment records reflect that 
the veteran has been diagnosed as having degenerative joint 
disease of the left knee.  (See, VA outpatient report, dated 
in April 2005, reflecting that x-rays of the left knee, 
performed in March 2005, revealed mild degenerative changes.  

In April 2005, a VA physician diagnosed the veteran as having 
left knee pain secondary to trauma.  At that time, the only 
left knee history reported by the veteran was that he had 
injured it playing basketball during military service.  (See, 
VA treatment record, dated in April 2005).  As service 
treatment records are wholly devoid of any subjective 
complaints or clinical findings referable to any left knee 
pathology, the April 2005 VA examiner's diagnosis was clearly 
based on the veteran's unsupported history.  The Board is of 
the opinion that a VA examination is, therefore, warranted in 
order to determine the etiology of the veteran's left knee 
disability.  To that end, the examiner should also be asked 
to comment on the veteran's claim that his left knee 
disability has been caused and/or aggravated by his service-
connected right knee disability. 

Finally, concerning the veteran's claim of entitlement to 
service connection for post-operative residuals of a left 
elbow injury, the veteran maintains that in-between his two 
periods of military service (in the calendar year 2000), he 
underwent a left elbow ulnar nerve transposition, which was 
aggravated during his second period of active military 
service.  Service medical records from the veteran's second 
period of military service show that in October 2003, he 
received treatment for recurrent left forearm and hand 
paraesthesias.  The veteran reported that he had undergone a 
left ulnar transposition in 2000.  It was noted that previous 
X-rays of the left elbow showed bone formation or 
calcification at the anterior/medal distal metaphysis of the 
left humerus.  A magnetic resonance imaging (MRI) scan of the 
left elbow, performed in October 2003, revealed postoperative 
changes status-post left ulnar nerve transposition with 
minimal T2 signal with the ulnar nerve sheath that might have 
been consistent with mild neuropathy/inflammation versus 
minimal fluid within physiological limits.  In late November 
2003, the veteran was seen for a possible Medical Board.  At 
that time, X-rays of the left elbow showed "medial 
supracondylar process versus osteophyte."  An assessment of 
left elbow recurrent ulnar neuropathy was entered.  The 
veteran received a medical discharge for left elbow 
neuropathy.  

In March 2004, within a year of service discharge in November 
2003, the veteran was seen for a follow-up for his chronic 
left elbow nerve pain.  At that time, an assessment of 
chronic ulnar sensory neuropraxia status-post ulnar 
transposition, chronic left elbow pain-early osteoarthritis.  
The Board observes, however, that medical evidence, dated 
within a year of the veteran's discharge from service in 
November 2003, is wholly devoid of any x-ray evidence of left 
elbow arthritis.
By a January 2005 rating action, the RO determined that the 
veteran's left elbow disability had existed prior to military 
service.  In making their determination, the RO concluded 
that the "this elbow injury clearly shows it manifested 
itself between your two tours of military service."  (See, 
January 20045 rating action).  

Here, no medical professional has ever provided an opinion as 
to whether any current left post-operative residuals of left 
elbow injury were aggravated beyond its natural progression 
during the appellant's second period of military service 
(i.e., March to November 2003).  Therefore, prior to 
appellate consideration of the claim for service connection 
for postoperative residuals of left elbow injury, the Board 
finds that an additional VA examination is necessary that 
addresses the above-referenced question.

While VA does not have the authority under 38 U.S.C.A. § 5711 
(West 2002) to require a correctional institution to release 
a veteran so that VA can provide him the necessary 
examination at the closest VA medical facility, V A's duty to 
assist an incarcerated veteran extends to arranging for 
adequate evaluation within the prison facility, or if unable 
to do so, having him examined by a fee-basis physician or 
requiring a VA physician to examine him.  See Bolton, 8 Vet. 
App. at 191.

Under these circumstances, the Board finds that additional 
efforts must be made to obtain an examination and medical 
opinion regarding the etiology of the veteran's hypertension 
and left knee disability.  See Bolton, supra; see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  VBA should attempt to coordinate 
with FPC , 110 Raby Avenue, 
Pensacola, Florida to schedule the 
veteran to undergo an examination(s) 
by a physician(s) to determine the 
existence, nature and etiology of 
hypertension and left knee and left 
elbow disabilities found on clinical 
evaluation(s).  If necessary, a fee 
basis contractor(s) should be 
retained or other appropriate 
arrangements made. 
The claims file should be made 
available to the examiner(s) prior 
to the examination, and the 
examiner(s) should indicate in the 
examination report(s) that such a 
review was conducted.  

Regarding the veteran's 
hypertension, the examining 
physician is asked to diagnose any 
hypertension and to provide an 
opinion regarding the following 
question:  Is it at least as likely 
as not (i.e., 50 percent probability 
or greater) that the veteran's 
hypertension had its onset during 
his initial period of military 
service, or was manifested to a 
compensable degree within a year of 
the veteran's discharge from service 
in April 1992?  

In formulating the foregoing 
opinion, the examiner is requested 
to comment on service medical 
records, dated in August 1990, 
November 1990 and September 2000, 
containing several elevated blood 
pressure readings, diagnosis of 
borderline hypertension, and a 
finding that the veteran had 
elevated blood pressure and stress 
due to multiple deaths, 
respectively.  In addition, the 
examiner is also referred to a 
September 2003 service report, 
containing an elevated blood 
pressure reading of  142/102.

Concerning the veteran's left knee 
disability, the examiner should 
indicate whether it is at least as 
likely as not (i.e., 50 percent 
probability or greater) related to 
his initial period of military 
service (December 1979 to April 
1992).  

If a left knee disability is not 
deemed to have been related to the 
above-referenced period of military 
service, the examiner should also 
provide an opinion as to whether or 
not it is at least as likely as not 
that the veteran's left knee 
disability is related to, or has 
been aggravated by, his service-
connected right knee disability.  If 
aggravation of the left knee has 
been found, please provide an 
opinion stating to what extent the 
right knee disability worsened any 
current left knee disability by 
referring to or furnishing medical 
evidence showing the pre-aggravation 
severity level of left knee 
disability and post-aggravation 
severity level of the disease.

In evaluating the left elbow, the 
examiner is requested to answer the 
following questions:  

(a) On the basis of the clinical 
record, can it be concluded with 
clear and unmistakable certainty 
that the veteran's currently 
diagnosed postoperative residuals of 
a left elbow injury  preexisted the 
appellant's entry into his second 
period of active military service 
(March to November 2003)?;

(b) If any postoperative residuals 
of a left elbow injury did clearly 
preexist the above-referenced period 
of military service, can it be 
concluded with clear and 
unmistakable certainty that they 
were not aggravated to a permanent 
degree during said service beyond 
that which would be due to the 
natural progression of the disease?; 
and

(c) If any postoperative residuals 
of a left elbow injury did not 
clearly preexist the veteran's 
second period of military service, 
is it as least as likely as not that 
they had their onset during the 
above-referenced period of military 
service, or was any left elbow 
arthritis manifested to a 
compensable degree within year of 
service discharge in November 2003? 

In formulating the requested 
opinion, the examiner is requested 
to comment on service medical 
records, dated in October and 
November 2003, reflecting that the 
veteran was status-post left ulnar 
transposition and received treatment 
for recurrent left forearm and hand 
paraesthesias.  The examiner is also 
referred to a March 2004 private  
treatment report, containing an 
assessment of chronic ulnar sensory 
neuropraxia status-post ulnar 
transposition, chronic left elbow 
pain-early osteoarthritis.

Each examiner must provide a 
rationale for his or her respective 
opinion(s).

If after attempting to obtain a fee 
basis or a correctional examiner(s), 
VBA cannot procure an examiner(s), 
such should be noted in the claims 
file and the matters should be 
referred for another medical opinion 
without examination.

2.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should again review the record and 
adjudicate the de novo claims for 
service connection for hypertension 
and left knee disability and 
readjudicate the claim for service 
connection for post-operative 
residuals of a left elbow 
disability.  

If any decision remains unfavorable 
to the veteran, a supplemental 
statement of the case (SSOC) should 
be prepared.  The veteran and his 
representative should be provided 
with the SSOC and an appropriate 
period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


